DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 and 36-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107394318A (hereafter ‘318A; machine translation attached herewith).
Regarding claim 24, ‘318A discloses a liquid crystal phase shifter (see figures 1-2, for instance), comprising a first substrate (1) and a second substrate (7) opposite to each other, and a liquid crystal layer (4) between the first substrate and the second substrate; wherein the first substrate comprises a first base plate and a first electrode layer (2) at a side of the first base plate proximal to the liquid crystal layer (4); the second substrate comprises a second base plate and a second electrode layer (6) at a side 
Regarding claim 36, ‘318A discloses the liquid crystal phase shifter according to claim 24, wherein the plurality of branch structures at a same side of the main body structure have a same shaper (see fig. 1); and wherein every adjacent two of the plurality of branch structures at the same side have a same distance therebetween. 
Regarding claim 37, ‘318A discloses the liquid crystal phase shifter according to claim 24, wherein the main body structure and the plurality of branch structures (see element 2) at either of the first and second sides are an integrally formed structure; and wherein a material of the first substrate (1) comprises at least one of glass, ceramic and high-purity quartz glass ([0023]).  
Regarding claim 38, ‘318A discloses the liquid crystal phase shifter according to claim 24, wherein the liquid crystal layer (4) comprises positive liquid crystal molecules, and an angle between a long axis direction of each of the positive liquid crystal molecules and a plane where the first base plate is located is greater than 0 degree and equal to or less than 45 degrees ([0013]); or wherein the liquid crystal layer (4) comprises negative liquid crystal molecules ([0024]), and an angle between a long axis direction of each of the negative liquid crystal molecules and a plane where the first base plate is located is greater than 45 degrees and smaller than 90 degrees ([0024]). 
Regarding claim 39, ‘318A discloses the liquid crystal phase shifter according to claim 24, wherein the main body structure of the first electrode layer (2) comprises an impedance 
Regarding claim 40, ‘318A discloses the liquid crystal phase shifter according to claim 24, wherein a thickness of a portion of the liquid crystal layer (4) between the first electrode layer and the second electrode layer is in a range of 5 microns to 20 microns ([0024]). 
Regarding claim 41, ‘318A discloses a liquid crystal antenna, comprising the liquid crystal phase shifter according to claim 24 ([0020]). 
Regarding claim 42, ‘318A discloses a communication apparatus, comprising the liquid crystal antenna according to claim 41 ([0020]). 
Regarding claim 43, ‘318A discloses a method for operating a liquid crystal phase shifter, wherein the liquid crystal phase shifter is the liquid crystal phase shifter according to claim 24 (see figures 1-2), and the method comprises applying a first voltage to the first electrode layer (2); and applying a second voltage different from the first voltage to the second electrode layer (4) to generate an electric field between the first electrode layer and the second electrode layer, such that long axes of liquid crystal molecules of the liquid crystal layer (4) are substantially parallel or substantially perpendicular to a direction of the electric field ([0025]).
Allowable Subject Matter
Claims 25-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/16/2021